EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 of Provident Bancorp, Inc. of our report dated March21, 2016, relating to the consolidated financial statements of Provident Bancorp, Inc. included in its Annual Report on Form 10-K for the year ended December 31, 2015, filed with the Securities and Exchange Commission. /s/ Whittlesey & Hadley, P.C. Hartford, Connecticut November 18, 2016
